June 27, 2008


Mr. Rafael Edward Cruz
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548


Honorable Curt B. Henderson
219th District Court
2100 Bloomdale Rd. Ste. 20132
McKinney, TX 75071


Honorable Gregory T. Brewer
366th Judicial District Court
Collin County Courthouse
2100 Bloomdale Rd., Suite 30146
McKinney, TX 75071

Honorable Lori Chrisman Hockett
255th District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Ste. 440
Dallas, TX 75202

Mr. Bob O'Donnell
Attorney at Law
629 W. Centreville Road, Suite 212
Garland, TX 75041
Honorable Charles F. Sandoval
380th District Court
2100 Bloomdale Rd. Ste 30132
McKinney, TX 75071


Honorable David James Hanschen
254th District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Suite 340
Dallas, TX 75202

Honorable Kathleene Dennise Garcia
303rd District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Ste. 440
Dallas, TX 75202

Honorable Patricia Lynn Cherry
301st Judicial District Court
600 Commerce, Ste. 340
Dallas, TX 75202

RE:   Case Number:  08-0165
      Court of Appeals Number:  05-08-00208-CV
      Trial Court Number:  05-20254






Style:      IN RE  OFFICE OF THE ATTORNEY GENERAL

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The stay order issued  February  29,
2008 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Gary           |
|   |Fitzsimmons        |
|   |Ms. Lisa Matz      |
|   |Mr. Kristofer S.   |
|   |Monson             |